t c memo united_states tax_court david harris sher and catherine gail nemser petitioners v commissioner of internal revenue respondent docket no 27548-07l filed date in date ps requested an extension of time to file their federal_income_tax return and separately submitted a dollar_figure estimated_tax payment although ps’ return includes signature dates in date r did not receive the return until r assessed the tax reflected on the return along with additions to tax and interest in in date ps filed their return and paid their taxes in full in date r refunded the dollar_figure estimated_tax payment that r received in date and had credited to ps’ account for after receiving a notice_of_deficiency for ps filed a return r processed this return and assessed tax additions to tax and interest in date ps later conceded that they omitted income from their return and agreed to an additional_assessment ps submitted an offer-in-compromise oic seeking relief based upon doubt as to collectibility and doubt as to liability and r rejected it r’s appeals_office sustained the rejection and rejected a second oic affirming that ps’ reasonable collection potential exceeded the amounts offered and concluding that ps’ liability was properly determined and assessed r filed a federal_tax_lien and notified ps ps requested a cdp hearing seeking relief from interest and penalties r’s settlement officer sustained the filing of the federal_tax_lien held r’s determination is sustained and ps are not entitled to any abatement of interest david harris sher and catherine gail nemser pro sese frederick c mutter for respondent memorandum opinion panuthos chief special_trial_judge this case is before the court on petitioners’ request for judicial review of an internal_revenue_service irs determination to sustain a federal_tax_lien filing unless otherwise indicated all section references are to the internal_revenue_code as amended background some of the facts have been stipulated and we so find petitioners resided in new york when they filed the petition petitioners were married at all relevant times and they filed joint federal_income_tax returns for each year in issue on date the irs received petitioners’ request for an extension of time to file their federal_income_tax return for taxable_year on date the irs received a dollar_figure estimated_tax payment from petitioners petitioners mailed the estimated_tax payment separately from the extension request and did not direct the irs to apply the dollar_figure to any particular tax_year the irs applied the estimated_tax payment toward petitioners’ account for taxable_year the record includes petitioners’ form_1040 u s individual_income_tax_return petitioners’ return preparer dated this return date and petitioners dated their signatures date the return reports total_tax due of dollar_figure withholding credits of dollar_figure estimated_tax payments of dollar_figure and a balance due of dollar_figure irs records reflect petitioners’ extension request and the withholding credit on date however irs records further reflect that the irs received and processed petitioners’ return on date the irs assessed tax additions to tax and interest as follows total_tax for failure_to_file addition_to_tax failure to pay addition_to_tax interest dollar_figure dollar_figure dollar_figure dollar_figure petitioners filed their federal_income_tax return with an extension on date and included full payment of their liability with the return on date the irs refunded dollar_figure to petitioners as an overpayment for with the dollar_figure income_tax refund the irs included a statement explaining that the sum of petitioners’ withholding_tax credits and the payment submitted with the return exactly equaled their tax_liability the statement listed a dollar_figure estimated_tax payment made on date and credited toward taxable_year on receipt of the dollar_figure income_tax refund check in date petitioners called the irs to ask whether there had been some mistake and whether they should cash the check apparently because the irs computer system did not have any record of a liability for because the irs had not yet received or processed a return from petitioners for an irs employee told petitioners that the irs did not have any record of petitioners’ having any outstanding liability that petitioners had overpaid their taxes and that the refund was valid petitioners did not inform the irs at any time before cashing the refund check that they wanted the irs to apply that dollar_figure payment to their account for rather than the irs issued petitioners a notice_of_deficiency for taxable_year after which petitioners filed a form_1040 for petitioners’ only estimated_tax payment in was the dollar_figure payment the internal_revenue_service irs received date and credited toward petitioners’ account for the irs received this late-filed return on date processed it and assessed the following on date total_tax for failure_to_file addition_to_tax failure to pay addition_to_tax interest dollar_figure dollar_figure dollar_figure dollar_figure on date the irs informed petitioners that their late-filed return failed to include certain income petitioners ultimately agreed with the irs that they underreported their income for and they agreed to the assessment of additional tax additions to tax and interest the irs assessed the following on date additional tax assessed for additional failure_to_file addition_to_tax additional failure to pay addition_to_tax additional interest dollar_figure dollar_figure dollar_figure dollar_figure petitioners submitted a form_656 offer_in_compromise oic dated date in response to the irs’s determination of unreported income on petitioners’ tax_return this oic does not state which liabilities petitioners sought to compromise but petitioners offered dollar_figure and claimed as grounds for compromise both doubt as to collectibility datc and doubt as to liability datl it appears from the record that the irs informed petitioners that this oic could not be processed because the irs did not have any record of petitioners’ filing a tax_return for petitioners then submitted a form_1040 which the irs processed on date petitioners submitted another oic in date again offering to pay dollar_figure and claiming both datc and datl but this time listing tax years and they explained in a letter to the irs that it had erroneously applied the dollar_figure estimated_tax payment they made in date to taxable_year and erroneously refunded that amount to petitioners in date petitioners also explained that they had a large net_operating_loss nol that they proposed carrying back to offset their liability on date the oic reviewer informed petitioners that if there was an error with the application or refund of the estimated_tax payment petitioners might avoided some penalties and interest if they had taken action to inform the irs of the error when it occurred rather than accepting the refund and cashing the check the oic reviewer advised petitioners that the irs could not agree to petitioners’ proposal to reduce their nol by the amount of the refunded estimated_tax payment he also informed petitioners that they were not entitled to relief under either datc or datl and that formal notification of the rejection of their offer would follow on date the irs rejected petitioners’ oic the oic rejection letter recited that an analysis of petitioners’ ability to pay dictated rejecting the dollar_figure offer because petitioners’ reasonable collection potential rcp was dollar_figure the letter also explained that petitioners did not present any information indicating that the amount of tax assessed for or was incorrect rather petitioners claimed they were not liable for interest and penalties which accrued on the dollar_figure portion of their tax_liability that they intended to pay the letter further stated that your failure to return this refund contributed to the accrual of penalties and interest the irs considered both collectibility and liability in rejecting petitioners’ oic petitioners timely appealed the rejection of their oic challenging the datc and the datl conclusions they complained of two irs errors refunding the dollar_figure estimated_tax payment and telling petitioners they had no tax_liability petitioners also complained that the irs notified them about the taxes due for nearly years after they made the estimated_tax payment in date petitioners sought relief from interest and additions to tax due to the passage of time and due to the errors they ascribe to the irs petitioners also argued that the irs collectibility calculations did not properly account for the legitimate expenses of living in new york in date apparently as part of the appeal of the rejection of their dollar_figure oic petitioners offered dollar_figure to settle their liabilities for and again asserting datc and datl petitioners made arguments similar to those in their oic appeal and they did not assert that they filed their tax_return before date on date the irs appeals_office determined that the tax_liability was legally due and that petitioners’ rcp was dollar_figure appeals noted that the return was filed date well after petitioners fully paid their taxes and received the refund and also well after an irs employee informed petitioners in that irs records indicated that petitioners did not have any outstanding liability appeals sustained the rejection of the earlier oic and rejected the new oic on date the irs mailed a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 filing notice to petitioners the irs prepared the tax_lien on date and mailed a notice_of_federal_tax_lien nftl to new york county on date the filing notice states that the lien was filed on date petitioners filed a form request for a collection_due_process or equivalent_hearing on date challenging the lien filing for their liabilities for and on that form petitioners indicated that they sought an oic as a new york county recorded the notice_of_federal_tax_lien on date the notice_of_federal_tax_lien listed liabilities of dollar_figure for dollar_figure for and dollar_figure for petitioners did not challenge the lien filing for in their collection hearing request collection alternative and withdrawal of the lien because notification by irs was late amount assessed is wrong we dispute liability for interest and penalties in an attachment to their collection hearing request petitioners asserted that the irs failed to notify them within days of filing the lien and they challenged the underlying tax_liability reflected in the filing notice for and petitioners’ challenge to the underlying liability for involved the estimated_tax payment that the irs refunded the interest and additions to tax on that amount and the fact that the irs did not demand payment of their liability for until petitioners’ challenge to the liability for concerned the application of their subsequent year tax refunds they complain that the irs applied some of those refunds to and some to they also asserted that appeals finally rejected their oic on date but that as a result of delays in transferring the file from appeals to collections the irs did not send a new tax due bill until date that they were told that interest and additions to tax would not accrue during the oic process and that they are not liable for all of the assessed and accrued interest and additions to tax the settlement officer so assigned to petitioners’ collection hearing instructed petitioners to submit certain information required for her to consider collection alternative s the so informed petitioners that she could not consider challenges to the underlying tax_liability for either or because petitioners received a notice_of_deficiency and or had prior opportunities to dispute their liability she scheduled a telephone conference with petitioners for date petitioners did not submit any of the information the so requested and petitioners informed the so during the collection hearing that they wished to pursue their case in court following the hearing the irs issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date the so recited in the notice_of_determination that petitioners did not provide a statement detailing any collection alternative sought and also did not submit the financial information required for her to consider collection alternatives the so explained that she verified that the applicable legal and administrative procedures were followed in the issuance of the federal_tax_lien that she considered the issues petitioners raised in their hearing request and during the conference and that petitioners’ arguments did not support the irs’s withdrawing the lien that she could not consider challenges to the underlying tax_liability because petitioners had prior opportunities to dispute the liability at issue and that she balanced the need for efficient collection with petitioners’ concerns that collection be no more intrusive than necessary the irs sustained the filing of the nftl in their petition petitioners assert i request a hearing to establish important facts and to require the irs to remove interest and penalties from its collection action for the tax_year during the hearing i intend to bring evidence of the following problems with the irs collection action that the irs in filing for a federal_tax_lien failed to obey proper procedure by not notifying me in writing business days after the filing of a lien that the irs has not provided an accurate accounting of liability that the irs applied penalties and interest charges in a capricious fashion and that it cannot account for the numbers that interest and penalties should not have been applied at all considering that late payment of tax bill was due entirely to irs error that the irs has on a number of occasions misrepresented material facts to us that harmed our situation and led to greater liability a detailed explanation can be found on attached request for due process hearing petitioners alleged at trial that they filed their return in this was the first time this allegation had been made petitioners also asserted that the irs failed to timely notify them of the lien filing and they sought to challenge the interest and penalty determinations petitioners acknowledge their principal tax_liabilities but assert that only reducing the additions to tax and interest can correct the irs’s errors as noted the irs assessed taxes interest and additions to tax for failure_to_file and failure to pay it has not assessed any penalties for either or the issue for decision is whether respondent abused his discretion in upholding the filing of the nftl and denying petitioners’ request for an abatement of interest discussion on the record before us we find that although petitioners’ return bears signature dates in petitioners did not file the return until i review of collection determination pursuant to sec_6320 and sec_6330 we have jurisdiction to review the irs’s determination that the nftl was properly filed in reviewing the commissioner’s decision to sustain collection actions where tax_liability is properly at issue the court reviews the commissioner’s determination of tax_liability de novo 114_tc_604 114_tc_176 the court reviews determinations regarding proposed collection actions for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir at the collection hearing a taxpayer may raise any relevant issues relating to the unpaid tax or lien filing including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives in addition he may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such liability sec_6330 in making a determination following a collection hearing the irs must consider whether the requirements of any applicable law or administrative procedure have been met any relevant issues the taxpayer raised and whether the proposed collection action balances the need for efficient collection with legitimate concerns that the collection action be no more intrusive than necessary sec_6330 ii procedural error at trial petitioners challenged the timing of the filing notice arguing that the irs failed to notify them within days of the date the irs filed the tax_lien as required by sec_6320 although the irs prepared the tax_lien on date the filing notice states that the irs filed the tax_lien on date the irs mailed the nftl to new york county on date the irs then mailed the filing notice to petitioners on date which is within business days of both april and april the irs properly notified petitioners of the lien filing iii challenges to the underlying tax_liabilities petitioners submitted an oic challenging both collectibility and liability the irs concluded that petitioners could pay more than the amount of their offer and that the liability including additions to tax and interest had been properly assessed on the basis of petitioners’ late-filed tax returns the irs rejected petitioners’ oic petitioners appealed that rejection the appeals_office reconsidered the challenges and entertained a new oic during the appeal the appeals officer confirmed that the irs properly assessed the liabilities and that petitioners’ rcp exceeded their offer amounts appeals concluded that petitioners’ offers were not acceptable sec_6330 allows a taxpayer to challenge an underlying tax_liability in a collection hearing only if he did not receive any notice_of_deficiency for the liability and he did not otherwise have an opportunity to dispute the underlying tax we have made findings as to the relevant dates of the mailing of the nftl to new york county mailing of the lien filing notice to petitioners hearing date request by petitioners and recordation by new york county petitioners did not argue nor do we conclude that petitioners were adversely affected by the timing of the recording of the notice of lien since they requested and received administrative review further they filed a timely petition in response to a notice_of_determination and had a full opportunity for judicial review see golub v commissioner tcmemo_2008_122 liability we have previously held that where a taxpayer received a notice_of_deficiency and did not file a timely petition an oic-datl made during the later collection hearing was a challenge to the underlying tax_liability thus respondent properly refused to consider the underlying tax_liability sec_6330 129_tc_178 for tax_year petitioners did not receive a notice_of_deficiency for tax_year petitioners received a notice_of_deficiency but did not file a petition with this court for each tax_year petitioners challenged the tax_liability with their oic-datl submissions before the collection proceeding it would appear that an oic-datl is an opportunity to dispute the underlying tax_liability and that the so did not abuse her discretion by not considering this challenge sec_6330 see baltic v commissioner supra 128_tc_48 sego v commissioner supra pincite goza v commissioner supra pincite even if petitioners could dispute the tax_liability as discussed further below see discussion on interest abatement petitioners’ failure to designate the period to which the dollar_figure the irs is not required to issue a notice_of_deficiency when the assessment is of taxes determined by the irs or the taxpayer and based on returns filed by the taxpayer 122_tc_1 see also sec_6201 payment should be applied would result in a denial of petitioners’ claim for relief iv interest abatement in the attachment to the collection hearing request which petitioners also attached to their petition petitioners seek relief from interest and additions to tax as discussed sec_6330 appears to foreclose the challenge to the underlying tax_liability including the additions to tax finally as to petitioners’ complaint that the irs applied some of their subsequent year overpayments to offset the liability when petitioners would have preferred to offset the liability sec_6402 allows the irs to credit any overpayment to any liability owed by a taxpayer petitioners will not be heard to challenge the irs’s choice of which liability to offset see 505_f2d_506 2d cir petitioners assert that the additions to tax and interest for should be reduced on account of the erroneous refund of their dollar_figure estimated_tax payment we have found that petitioners filed their return in respondent assessed and petitioners have not specifically challenged the failure_to_file addition_to_tax the failure to pay addition_to_tax accrues pincite percent per month to a maximum of percent from the date prescribed for payment of such tax sec_6651 the maximum failure to pay addition_to_tax therefore accrues in months petitioners’ tax payment was due_date more than months have clearly elapsed since date even excluding the months during which the irs held petitioners’ dollar_figure estimated_tax payment respondent has properly assessed the maximum failure to pay addition_to_tax as to the additions to tax even if petitioners could so challenge they have not shown reasonable_cause or good_faith for their failure to timely file or pay their taxes for or thus they are liable for these additions to tax see sec continued however we will consider whether the irs abused its discretion in refusing to abate any of the interest on petitioners’ or liability we note that because congress did not intend the interest abatement statute to be used routinely we grant abatement only ‘where failure to abate interest would be widely perceived as grossly unfair ’ 113_tc_145 quoting h rept pincite 1986_3_cb_1 and s rept pincite 1986_3_cb_1 a taxpayer may be entitled to an abatement of interest when an unreasonable error or delay in an irs employee’s performing a ministerial or managerial act causes an error or delay in payment of tax see sec_6404 transferring a case between irs offices after a request for transfer has been approved and misplacing a taxpayer’s file are managerial acts unreasonable errors or delays in either may be grounds for abatement of interest see palihnich v commissioner tcmemo_2003_297 sec_301_6404-2 examples proced admin regs to qualify for abatement the taxpayer must show an error or delay by the irs in performing a ministerial or managerial act a correlation between a specific period of delay in payment and an error or delay by the irs and that continued a and the taxpayer would have paid the tax_liability earlier but for the irs’s error braun v commissioner tcmemo_2005_221 petitioners identified the period between the final rejection of their oic on date and the issuance of a new tax due bill on date as a period of unreasonable delaydollar_figure however they have not provided any link between any delay in producing a new tax due bill and their delay in payment petitioners were well aware of the principal amounts due for and and they knew the amounts of interest and additions to tax which were due before their filing oics even though their attempts to compromise their liabilities had failed they did not pay any of these amounts while waiting for a new bill from the irs petitioners have not demonstrated that they would have paid their tax_liability for and earlier but for the irs’s delay in preparing a tax due bill see id it would not be unfair to hold petitioners liable for the interest on their tax_liability petitioners are not entitled to abatement of interest to the extent that petitioners might seek abatement of interest during the months the irs had petitioner’s dollar_figure estimated_tax payment such abatement is foreclosed by sec_6404 and petitioners made their estimated_tax payment late and did not challenge the refund in as erroneous on the grounds that they intended the irs to apply the estimated_tax payment to a different year finally their self-serving testimony is the only evidence they offered of any intent to apply the dollar_figure payment toward tax_year v conclusion the notice_of_determination indicates that the so considered relevant issues petitioners raised whether the irs met the requirements of applicable law and administrative procedure and whether the proposed collection action balances collection efficiency and intrusiveness petitioners did not raise any spousal defenses or pursue any collection alternatives during the collection hearing the so properly determined that petitioners were not entitled to challenge the existence or amount of the underlying tax_liability the so satisfied the requirements of sec_6320 and sec_6330 and we conclude that respondent’s decision sustaining the filing of the nftl was neither erroneous nor an abuse_of_discretion in reaching our holdings we have considered all the parties’ contentions and to the extent not addressed herein we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
